Citation Nr: 0027461	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus with peripheral neuropathy, currently rated 
as 60 percent disabling.

2.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran shows verified active duty service from April 
1964 to April 1966 and from August 1976 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Atlanta, Georgia, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for diabetes 
mellitus with peripheral neuropathy, rated as 60 percent 
disabling, and granted a 10 percent disability rating for 
hypertension.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record reveals that the veteran's 
diabetes mellitus requires more than one daily injection of 
insulin, a restricted diet, and regulation of physical 
activities, and involves a loss of grip strength in the right 
hand and peripheral neuropathy of the lower extremities 
manifested by a loss of sensation and complaints of pain.

3.  No evidence of record indicates that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
the veteran's diabetes mellitus have been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.119, 
Diagnostic Code 7913, 4.120, 4.124, 4.124a, Diagnostic Codes 
8520, 8720  (1999).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7101  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), because he asserts that his service-connected 
disabilities have worsened.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632  (1992).

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of his disabilities and 
the RO attempted to obtain all evidence that he indicated was 
available.  The veteran was provided ample opportunity to 
present argument and to submit evidence in support of his 
claim.  He was scheduled for a Travel Board hearing in March 
2000, which he requested, but he failed to show for it.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

A February 1992 letter from the veteran indicates that he 
gave up his job as a mailman in June 1990 because he could no 
longer perform that type of work.

A May 1992 private physical capacities evaluation report 
indicates that the veteran could not walk and work for 6 to 8 
hours, and that he could not drive or operate hazardous 
machinery.  It states that he could not lift any weight or 
perform most physical maneuvers and that his handgrip was 
impaired.  Remarks were that his peripheral neuropathy was 
"severe."

VA medical treatment records from 1992 show additional 
treatment for diabetes mellitus.  A September 1992 
electromyography (EMG) and nerve conduction velocity (NCV) 
report concludes that he had moderate, generalized peripheral 
neuropathy; it was primarily sensory.  There was also right 
carpal tunnel syndrome, frequently a manifestation of 
peripheral neuropathy.

An October 1993 VA examination report reflects, as medical 
history, that the veteran had hypoglycemic reactions 
approximately 5 to 6 times per year, that he was on a 
restricted diet, and that he had gained about 30 pounds.  
Blood pressure was 120/79.

A July 1997 VA examination report indicates that the veteran 
required insulin twice per day and took medication for 
peripheral neuropathy.  He had poor compliance with his 
diabetic diet and was not on an antihypertensive regimen.  
Blood pressure was 152/92.  There was decreased sensation 
from the feet up to the knees.  The examiner recommended that 
the veteran not walk barefoot and avoid injuries.

VA medical treatment records from 1997 and 1998 show that the 
veteran's blood pressure was 146/81 in March 1997, 147/75 in 
December 1997, 154/89 in March 1998, and 150/98 in July 1998.  

A November 1998 VA examination report reiterates that the 
veteran took insulin twice per day and had a restricted diet.  
He had not been hospitalized for diabetes mellitus in the 
last several months.  His hypertension was fairly well 
controlled with diet and medication.  His major complaint was 
numbness in both feet and some decreased grip strength in the 
right hand.  He indicated that he could not hold down a full-
time job due to fatigue.  Objectively, the veteran had some 
mild sensory deficit over the feet.  There was some decreased 
grip strength in the right hand, but not in the left hand or 
lower extremities.  There were no ischemic changes in the 
legs but there was hair loss from the knees down.  Serial 
blood pressure readings were 172/92, 180/100, and 178/98. 

A February 1999 private health screening form indicates that 
the veteran had high blood pressure with systolic pressure 
between 160 and 179 and diastolic pressure between 100 and 
109.

In several lay statements, the veteran asserted that he was 
entitled to increased disability ratings for his diabetes and 
hypertension because of the amount of insulin that he took 
and due to the poor circulation in his legs.  He said that he 
did not visit the hospital much because he did not just run 
there when he felt bad.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Diabetes mellitus

Diabetes mellitus is rated pursuant to DC 7913.  That code 
provides for a 60 percent disability evaluation when a 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  38 C.F.R. § 4.119, DC 
7913  (1999).   A 100 percent rating is authorized for 
diabetes mellitus requiring more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities), with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

In this case, the veteran's diabetes is already rated at the 
60 percent level.  Thus, his claim can only be granted if his 
disability more closely reflects the criteria for a total 
(100 percent) disability rating.  The Board finds that it 
does.

Specifically, the evidence of record consistently shows that 
the veteran requires insulin in both the morning and evening 
and that he is on a restricted diet.  In regard to regulation 
of activities, the Board also finds sufficient evidence 
supporting the claim.  The July 1997 VA examination report 
shows a medical recommendation that the veteran not walk 
barefoot and avoid injuries.  Although not as recent, the May 
1992 physical capabilities report also shows that his 
physical activities are limited; the veteran could not drive 
or operate machinery, lift any weight, or perform most 
physical maneuvers.

In regard to his diabetic complications, the Board finds that 
the veteran has been repeatedly diagnosed with and treated 
for peripheral neuropathy.  That condition has been 
clinically related to his diabetes mellitus and, in the 
Board's opinion, would warrant a compensable rating if 
evaluated separately.  The Rating Schedule allows for a 
compensable rating for neurological disorders of the 
peripheral nerves depending on the specific nerve or nerve 
group affected and on the character of the disorder and 
relative impairment in motor function, trophic changes, and 
sensory disturbances.  38 C.F.R. § 4.120  (1999).  Peripheral 
neuralgia characterized by dull and intermittent pain is to 
be rated with a maximum equal to moderate incomplete 
paralysis of the affected nerve.  38 C.F.R. § 4.124  (1999).  
Here, the veteran's neuropathy involves mainly his lower 
extremities, from the feet up to the knees.  This anatomical 
locale most closely resembles paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, DC 8520  (1999).  Complete paralysis of 
the sciatic nerve involves symptoms of foot drop and no 
active movement of the muscles below the knee with flexion of 
the knee weakened.  Id.  Even "mild" incomplete paralysis 
of that nerve is compensable.  Id.  In this case, the 
veteran's peripheral neuropathy involves mainly sensory 
disturbances, such as diminished pedal pulses and decreased 
sensation below the knees.  The veteran has also complained 
of pain.  VA EMG/NCV revealed that his condition was of 
moderate severity.  These symptoms closely resemble 
peripheral neuralgia of the sciatic nerve, which, as 
indicated above, warrants a maximum rating equivalent to 
"moderate" incomplete paralysis.  38 C.F.R. § 4.124  
(1999).  Thus, if rated separately, the veteran's peripheral 
neuropathy would be entitled to a compensable rating.

The last requirement for a 100 percent schedular rating for 
diabetes mellitus is that the condition involve episodes of 
ketoacidosis or hypoglycemia with at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider.  
38 C.F.R. § 4.119, DC 7913  (1999).  The evidence of record 
does not show that this element is met.  The claims file 
shows only several hospital admissions for uncontrolled 
diabetes mellitus since the veteran was discharged from 
service approximately 16 years ago.  The veteran has argued 
that he does not run to the hospital every time he feels bad 
and has alleged 5 to 6 hypoglycemic reactions per year.  
However, the claims file does not show 3 or more hypoglycemic 
reactions per year requiring hospitalization. 

Nevertheless, the matter before the Board is not whether 
every single element of a higher rating is met, 38 C.F.R. 
§ 4.21  (1999), but whether the veteran's disability "most 
nearly approximates" the criteria for that rating.  
38 C.F.R. § 4.7  (1999).  The Board must conclude that his 
diabetes mellitus disability most closely approximates the 
100 percent rating.  As stated above, he requires insulin 
more than once per day, has a restricted diet, has regulated 
activities, has compensable diabetic complications, and even 
has some reduced strength in his upper extremity.  
Furthermore, the Board finds very significant the fact that 
the veteran has been determined by VA to be entitled to a 
total disability rating based on unemployability and that his 
only major service-connected disability is diabetes mellitus.  
As such, that condition is likely responsible for most, if 
not all, of his unemployability.  Because of this, and the 
fact that his disability meets every other criteria for a 100 
percent rating, the Board finds that his diabetes mellitus 
most closely approximates a 100 percent disability rating.  
It should be noted that, in assigning a 100 percent 
disability rating for the veteran's diabetes mellitus, a 
separate rating for peripheral neuropathy is not authorized 
by law.  38 C.F.R. § 4.119, DC 7913, note (1) (1999).

In light of the above, the veteran's claim for an increased 
disability rating is granted.

B.  Hypertension

Under current regulations, a 10 percent evaluation is 
warranted for hypertension with diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or when there is a history of diastolic pressure 
predominantly 100 or more which requires continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101 (1999).  
A higher rating, to 20 percent, requires diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  Id.

In this case, after careful review of all the evidence in the 
claims file, the Board finds that the great preponderance of 
the evidence is against the veteran's claim.  In fact, the 
Board can find no medical evidence showing that the veteran's 
systolic blood pressure was ever as high as 200, nor that his 
diastolic pressure was ever as high as 110.  The highest 
recent blood pressure reading of record was 180/100, noted in 
the November 1998 VA examination report.  While clearly 
suggestive of hypertension, even that reading does not meet 
the criteria for a 20 percent disability rating.

Overall, the Board finds no basis for concluding that the 
veteran's hypertension most closely approximates that with 
systolic blood pressure predominantly 200 or more or with 
diastolic pressure predominantly 110 or more.  Therefore, the 
veteran's claim for an increased disability rating is denied.
  

ORDER

Entitlement to an increased disability rating for diabetes 
mellitus is granted.

Entitlement to an increased disability rating for 
hypertension is denied.




		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

